

REDACTED EXHIBIT: This Exhibit contains certain identified information that has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. Redacted information is identified
by [*].




EXECUTION VERSION



--------------------------------------------------------------------------------




REPURCHASE AGREEMENT
between
BLOOM ENERGY CORPORATION
as Buyer
and
DIAMOND STATE GENERATION PARTNERS, LLC
as Seller
dated as of June 14, 2019






--------------------------------------------------------------------------------







SA#7422204_15.docx
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------






ARTICLE I. DEFINITIONS1
Section 1.1Definitions    1
Section 1.2Other Definitional Provisions    8
ARTICLE II. PURCHASE AND SALE8
Section 2.1Repurchase Schedule; Sale Notices    8
Section 2.2Purchase Price    9
Section 2.3Payment of Purchase Price    9
Section 2.4Transfer of Title    10
Section 2.5Interim Period    10
Section 2.6Post Sale Effect    11
Section 2.7Conditions Precedent    11
ARTICLE III. RECORDS AND AUDITS12
Section 3.1Record-Keeping Documentation    12
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER12
Section 4.1Representations and Warranties of Seller    12
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER13
Section 5.1Representations and Warranties of Buyer    13
ARTICLE VI. CONFIDENTIALITY15
Section 6.1Confidential Information    15
Section 6.2Permitted Disclosures    15


1
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




ARTICLE VII. EVENTS OF DEFAULT AND TERMINATION17
Section 7.1Seller Default    17
Section 7.2Buyer Default    17
Section 7.3Buyer’s Remedies Upon Occurrence of a Seller Default    18
Section 7.4Seller’s Remedies Upon Occurrence of a Buyer Default    18
Section 7.5Specific Performance    18
Section 7.6Preservation of Rights    18
Section 7.7Force Majeure    18
ARTICLE VIII. INDEMNIFICATION19
Section 8.1General Indemnification of Seller by Buyer    19
Section 8.2General Indemnification of Buyer by Seller    19
Section 8.3Limitation of Liability    20
Section 8.4Survival    20
ARTICLE IX. MISCELLANEOUS PROVISIONS21
Section 9.1Amendment and Modification    21
Section 9.2Waiver of Compliance; Consents    21
Section 9.3Notices    21
Section 9.4Assignment    23
Section 9.5Dispute Resolution; Service of Process    24
Section 9.6Governing Law, Jurisdiction, Venue    24
Section 9.7Counterparts    24



2
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




Section 9.8Interpretation    25
Section 9.9Entire Agreement    25
Section 9.10Construction of Agreement    25
Section 9.11Severability    25
Section 9.12Further Assurances    25
Section 9.13Time of Essence    25
Section 9.14No Rights in Third Parties    26
Section 9.15Transfer Taxes    26




EXHIBITS
Exhibit A    Form of Bill of Sale
Exhibit B    Repurchase Schedule
Exhibit C    Form of Sale Notice





3
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------






REPURCHASE AGREEMENT
This REPURCHASE AGREEMENT (this “Agreement”), dated as of June 14, 2019 (the
“Agreement Date”), is entered into by and between BLOOM ENERGY CORPORATION, a
Delaware corporation (“Buyer”), and DIAMOND STATE GENERATION PARTNERS, LLC, a
Delaware limited liability company (“Seller”). Buyer and Seller are referred to
in this Agreement individually, as a “Party” and, collectively, as the
“Parties”.
RECITALS
WHEREAS, Seller owns assets comprising of (i) a fuel cell generation project
comprised of Bloom Systems with a nameplate capacity of 3 MW located at 512 E.
Chestnut Hill Road, Newark, DE 19713 (the “Brookside Facility”); and (ii) a fuel
cell generation project comprised of Bloom Systems with a nameplate capacity of
27 MW located at 1493 River Road, New Castle, DE 19720 (the “Red Lion Facility”
and together with the Brookside Facility, the “Project”, and all Bloom Systems
that are part of the Project as of the Agreement Date, the “Existing Systems”);
WHEREAS, on or about the Agreement Date, Seller and Buyer are entering into that
certain Fuel Cell System Supply and Installation Agreement (the “New System
CapEx Agreement”), pursuant to which, among other things, (i) Buyer (as “Seller”
under such New System CapEx Agreement) will sell to Seller (as “Buyer” under
such New System CapEx Agreement) and Seller will purchase from Buyer, new Bloom
Systems with aggregate nameplate capacity of up to 27.5 MW (such Bloom Systems,
the “New Systems”) and all shared infrastructure BOF not already existing at the
applicable Site, and (ii) Buyer will design, engineer, procure, construct, and
commission each of the New Systems and such shared infrastructure BOF at the
Sites; and
WHEREAS, pursuant to this Agreement, Buyer shall purchase from Seller, and
Seller shall sell to Buyer the Existing Systems installed in the Project, such
sales to be consummated in installments as provided herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:
AGREEMENT


1
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------





ARTICLE I.
DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, capitalized terms not
otherwise defined shall have the meanings set forth below:
“A&R MOMA” means that certain Amended and Restated Master Operations and
Maintenance Agreement, dated as of the date hereof, by and between Buyer, as
“Operator”, and Seller as “Owner”.
“Administrative Services Agreement” means that certain First Amended and
Restated Administrative Services Agreement, amended and restated as of the date
hereof, by and between Buyer, as “Administrator”, and Seller, as “Project
Company.”
“Affiliate” of any Person means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified; provided, that notwithstanding anything in
this Agreement to the contrary, for the purposes hereof: (i) Seller is not an
Affiliate of Buyer and Buyer is not an Affiliate of Seller, and (ii) Mehetia is
not an Affiliate of Buyer or Seller. For purposes of this Agreement, the direct
or indirect ownership of over 50% of the outstanding voting securities of an
entity, or the right to receive over 50% of the profits or earnings of an entity
shall be deemed to constitute control. Such other relationships as in fact
results in actual control over the management, business and affairs of an
entity, shall also be deemed to constitute control.
“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Agreement Date Deposit” is defined in Section 2.2(a).
“Arbiter” is defined in Section 2.3(b).
“Bankruptcy” or “Bankrupt” as to any Person means the filing of a petition for
relief as to any such Person as debtor or bankrupt under the Bankruptcy Code or
like provision of law (except if such petition is contested by such Person and
has been dismissed within sixty (60) days); insolvency of such Person as finally
determined by a court proceeding; filing by such Person of a petition or
application to accomplish the same or for the appointment of a receiver or a
trustee for such Person or a substantial part of its assets; commencement of any
proceedings relating to such Person under any other reorganization, arrangement,
insolvency, adjustment of debt or liquidation law of any jurisdiction, whether
now in existence or hereinafter in effect, either by such Person or by another,
provided, that if such proceeding is commenced by another, such Person indicates
its approval of such proceeding, consents thereto or acquiesces therein, or such
proceeding is contested by such Person and has not been finally dismissed within
sixty (60) days.
“Bankruptcy Code” means 11 U.S. Code § 101 et. seq., as amended.



2
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




“Bill of Sale” means each bill of sale, substantially in the form set forth in
Exhibit A, dated as of the applicable Transfer Date and duly executed by Seller.
“Bloom Systems” means a solid oxide fuel cell power generating system
manufactured by Bloom Energy Corporation.
“BOF” means, for each Site, the (a) existing balance of facility items included
in each Facility as of the Agreement Date, including, as applicable, Electrical
Interconnection Facilities, the natural gas supply facilities, the water supply
facilities, the data communications facilities, the foundations for the Existing
Systems and any other facilities and equipment ancillary to the Existing Systems
and installed in connection with the Facility at each Site and all other things
ancillary to the Facility and required on or in the vicinity of the Site which
are necessary for operation of the Existing Systems or which are otherwise
required by the Tariff or Site Lease for such Site, and (b) any new balance of
facility items installed in a Facility after the Agreement Date, including, as
applicable, any new components in respect of Electrical Interconnection
Facilities, the natural gas supply facilities, the water supply facilities, or
the data communications facilities, the foundations for the New Systems and any
other facilities and equipment ancillary to the New Systems and installed in
connection with the Facility at each Site and all other things ancillary to the
Facility and required on or in the vicinity of the Site which are necessary to
achieve Commissioning with respect to any New System at each such Site or which
are otherwise required by the Tariff or Site Lease for any New System or Site.
“Brookside Facility” is defined the Recitals.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in New York, New York, or San Francisco, California, are authorized or
required to close.
“Buyer” is defined in the preamble.
“Buyer Default” is defined in Section 7.2.
“Buyer Indemnitee” is defined in Section 8.2.
“Buyout Accrual Amount” means, as of any date of determination, the aggregate
amount of interest accrual that has been calculated since the Agreement Date on
the Current Buyout Amount (as of such date of determination) based on an
interest rate equal to (a) [*]% per annum, until the date on which the first
Existing System is purchased hereunder and proceeds are distributed or paid to
Mehetia pursuant to this Agreement and the DSGH Limited Liability Company
Agreement, and (b) [*]% per annum thereafter (it being understood and agreed
that the applicable rate per annum shall be calculated on the basis of a year of
three hundred and sixty (360) days and actual days elapsed).  
“Claiming Party” is defined in Section 7.7.
“Code” means the Internal Revenue Code of 1986, as amended.



3
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




“Commissioning” has the meaning set forth in the New System CapEx Agreement.
“Confidential Information” is defined in Section 6.1.
“Current Buyout Amount” means, as of any date of determination, the Initial
Buyout Amount plus the Buyout Accrual Amount less the aggregate amount of cash
distributions made to Mehetia from and after the Agreement Date in accordance
with the DSGH Limited Liability Company Agreement (other than amounts related to
indemnity payments, payments in respect of other damages, or payments made as
reimbursement of expenses, in each case from DSGH or Clean Technologies II, LLC
or any of their respective Affiliates paid through DSGH to Mehetia in accordance
with the DSGH Limited Liability Company Agreement or otherwise paid to Mehetia).
“Disputed Item” is defined in Section 2.3(b).
“DPL” means Delmarva Power & Light Company, d/b/a Delmarva Power, an investor
owned utility company regulated by the Delaware Public Service Commission.
“DSGH” means Diamond State Generation Holdings, LLC.
“DSGH Limited Liability Company Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of DSGH, dated as of June 14, 2019.
“DSGP Limited Liability Company Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of Seller, dated as of June 14, 2019.
“DPSC” means the Delaware Public Service Commission, the Governmental Authority
charged with regulating DPL and issuing the Tariff.


“Existing Systems” is defined in the Recitals.
“Facility” means, with respect to each of the Brookside Facility and the Red
Lion Facility, the Existing Systems and the associated BOF, at such Site.
“Federal Power Act” means 16 U.S. Code § 791a et. seq., as amended.
“First Subsequent Deposit” is defined in Section 2.2(b).
“Force Majeure Event” means any event or circumstance that (a) prevents a Party
from performing its obligations under this Agreement; (b) was not reasonably
foreseeable by such Party; (c) was not within the reasonable control of, or the
result of the negligence of, or the breach of this Agreement by, such Party; and
(d) such Party is unable to reasonably mitigate, avoid or cause to be avoided
with the exercise of due diligence. “Force Majeure Event” may include, provided
that the conditions in (a) through (d) in the foregoing sentence are met, a
failure or interruption of performance due to an act of God, civil or military
authority, war, civil disturbances, terrorist activities, fire, explosions, the
external power delivery system (a/k/a the grid) being out of the required
specifications or totally failing (a/k/a



4
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




brownout or blackout), or electric grid curtailment. Notwithstanding the
foregoing, Force Majeure Event does not include the lack of economic resources
of a Party.
“Governmental Approvals” means (a) any authorizations, consents, approvals,
licenses, rulings, permits, tariffs, rates, certifications, variances, orders,
judgments, decrees by or with a relevant Governmental Authority and (b) any
required notice to, any declaration of, or with, or any registration or filing
by, or with, any relevant Governmental Authority.
“Governmental Authority” means any foreign, federal, state, local or other
governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, court, tribunal, arbitrating body or other governmental authority.
“Indemnifiable Loss” means any claim, demand, suit, loss, liability, damage,
obligation, payment, fine, cost or expense (including the cost and expense of
any investigation, action, suit, proceeding, assessment, judgment, settlement or
compromise relating thereto and reasonable attorneys’ fees and reasonable
disbursements in connection therewith).
“Initial Buyout Amount” means $[*].
“Interim Period” means, with respect to each Existing System that is the subject
of a Sale Notice, the period between the delivery of such Sale Notice and the
Transfer Date for such Existing System.
“IRS” means the Internal Revenue Service.
“Knowledge” means (a) as to any Person other than a natural Person, the actual
knowledge of such Person and its managers, directors, officers and employees who
have responsibility for the transactions contemplated by this Agreement and
(b) in respect of any Person who is a natural Person, the actual knowledge of
such Person.
“Legal Requirement” means any law, statute, act, decree, ordinance, rule,
directive (to the extent having the force of law), tariff, order, treaty, code
or regulation or any interpretation of any of the foregoing, as enacted, issued
or promulgated by any Governmental Authority, NERC, any Person that NERC has
delegated its authority to under the Federal Power Act or any Person that
operates an interstate electric transmission system, including all amendments,
modifications, extensions, replacements or re-enactments thereof, in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.
“Liens” means any lien, security interest, mortgage, hypothecation, encumbrance
or other restriction on title or property interest.
“Material Adverse Effect” means, for any Person, any change, effect or
occurrence that, individually or in the aggregate, is or could reasonably be
expected to be materially adverse to (a) the business, earnings, assets, results
of operations, property or condition (financial



5
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




or otherwise) of such Person, (b) the validity or enforceability of this
Agreement or the transactions contemplated by this Agreement, or (c) any
Person’s ability to perform its obligations under this Agreement.
“Maximum Liability” means the [*], plus, in each case reasonable costs and
attorneys’ fees incurred by a Party in connection with enforcing any right or
remedy hereunder.
“Mehetia” means Mehetia Inc., a Delaware corporation.
“MW” means megawatt.
“NERC” means the North American Electric Reliability Corporation or any
successor.
“New Systems” is defined in the Recitals.
“New System CapEx Agreement” is defined in the Recitals.
“Objections Statement” is defined in Section 2.3(b).
“Party” and “Parties” have the meanings set forth in the preamble.
“Payment Date” is defined in Section 2.3(a).
“Payment Date Amount” is defined in Section 2.3(a).
“Payment Date Amount Calculation Model” means a financial model delivered by
Buyer to Seller in connection with each Sale Notice, setting forth the following
amounts and supporting calculations: (1) the Initial Buyout Amount; (2) the
Buyout Accrual Amount; (3) the amount of cash distributions made to Mehetia; (4)
the Current Buyout Amount; (5) the Pro Rata Portion; and (6) the Purchase Price
for the applicable Existing Systems.
“Performance Standards” has the meaning set forth in the A&R MOMA.
“Permits” means all Governmental Approvals that are necessary under applicable
Legal Requirements or this Agreement to have been obtained.
“Permitted Liens” means any (a) obligations or duties to any Governmental
Authority arising in the ordinary course of business (including under licenses
and Permits held by Buyer or Seller and under applicable Legal Requirements);
(b) obligations or duties under easements, leases or other property rights; (c)
any other Liens agreed to in writing by Seller and Buyer; or (d) Liens of any
contractor or subcontractor of Buyer that performs any services in connection
with the Shutdown or removal of Sale Systems.
“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.



6
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




“Pro Rata Portion” means a percentage determined by multiplying 100 by a
fraction, the numerator of which is equal to the System Capacity of the
applicable Sale Systems hereunder and the denominator of which is equal to the
aggregate System Capacity of the Existing Systems that have not yet been sold
hereunder prior to such Sale occurring (by way of example, if there are 20 MW of
Existing Systems that have not yet been sold prior to a Sale and 2 MW of Sale
Systems purchased in such Sale, the Pro Rata Portion shall be 10%).
“Project” is defined in the Recitals.
“Purchase Price” is defined in Section 2.2.
“Red Lion Facility” is defined in the Recitals.
“Representatives” of a Party means such Party’s authorized representatives,
including its professional and financial advisors.
“Repurchase Schedule” means the schedule of expected repurchases of Existing
Systems set forth as Exhibit B to this Agreement.
“Sale” means the purchase and sale of any Existing System which has not been
previously purchased by Buyer pursuant to this Agreement.
“Sale Notice” is defined in Section 2.1(b).
“Sale Systems” is defined in Section 2.1(c).
“Second Subsequent Deposit” is defined in Section 2.2(c).
“Seller” is defined in the preamble.
“Seller Default” is defined in Section 7.1.
“Seller Indemnitee” is defined in Section 8.1.
“Shutdown” means the complete decommissioning of an Existing System.
“Site” means, with respect to the Brookside Facility and the Red Lion Facility,
the real property leased to Buyer for the use of such Facility pursuant to the
Site Lease for such Facility.
“Site Lease” means, with respect to (a) the Brookside Facility, that certain
Lease Agreement, dated as of April 19, 2012, by and between the Delaware
Department of Transportation and Buyer; and (b) the Red Lion Facility, that
certain Amended and Restated Lease Agreement, dated as of June 26, 2012, by and
between Delmarva Power & Light Company and Buyer.
“System Capacity” means, with respect to an Existing System, the “System
Capacity” (kW) set forth on the applicable Sale Notice provided to Seller. The
System Capacity of the Existing



7
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




System(s) sold in each sale shall also be reflected in the Bill of Sale
delivered by Seller to Buyer with respect to such Existing System.
“Tariff” means Service Classification “QFCP-RC” as administered by DPL, as
approved by the DPSC in Order no. 8062 dated October 18, 2011, as adopted and
supplemented by DPSC’s Findings, Opinion and Order No. 8079, dated December 1,
2011.
“Third Party Claim” means any claim, action, or proceeding made or brought by
any Person who is not (a) a Party to this Agreement, or (b) an Affiliate of a
Party to this Agreement.
“Third Party Warranty” is defined in Section 2.6.
“Third Subsequent Deposit” is defined in Section 2.2(d).
“Transfer Date” is defined in Section 2.4.

Section 1.2    Other Definitional Provisions.
(a)    All exhibits, annexes, and schedules attached to this Agreement are
incorporated herein by this reference and made a part hereof for all purposes.
References to sections, exhibits, annexes and schedules are, unless otherwise
indicated, references to sections, exhibits, annexes and schedules to this
Agreement. References to a section shall mean the referenced section and all
sub-sections thereof.
(b)    The words “hereof”, “herein”, “hereunder”, and words of similar import
when used in this Agreement will refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section references contained in this
Agreement are references to sections in this Agreement unless otherwise
specified. The term “including” will mean “including without limitation”.
(c)    The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
(d)    Any agreement or instrument defined or referred to herein or in any
instrument or certificate delivered in connection herewith means (unless
otherwise indicated herein) such agreement or instrument as from time to time
amended, amended and restated, modified or supplemented and includes (in the
case of agreements or instruments) references to all attachments thereto and
instruments incorporated therein.
(e)    Any references to a Person are also to its permitted successors and
assigns.
(f)    References to any statute, code or statutory provision are to be
construed as a reference to the same as it exists as of the Agreement Date or
Transfer Date, as applicable, and include references to all bylaws, instruments,
orders and regulations for the time being made thereunder or deriving validity
therefrom unless the context otherwise requires.



8
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------





ARTICLE II.    
PURCHASE AND SALE

Section 2.1    Repurchase Schedule; Sale Notices.
(a)    The Repurchase Schedule, reflecting the Parties’ expectations as of the
Agreement Date of System Capacity of Existing Systems to be purchased by Buyer
hereunder, is set forth as Exhibit B to this Agreement. For the avoidance of
doubt, neither Buyer nor Seller makes any representation or warranty regarding
achievement of the Repurchase Schedule, and the actual schedule of
decommissioning, sale and purchase of the Existing Systems may vary from the
Repurchase Schedule.
(b)    At least five (5) Business Days prior to each Payment Date, Buyer shall
deliver to Seller a written sale notice, substantially in the form attached
hereto as Exhibit C (each, a “Sale Notice”), which shall set forth (i) the
number of Existing Systems to be purchased on the corresponding Transfer Date,
(ii) the calculation for the Purchase Price to be paid for such Existing
System(s) on such Payment Date in accordance with Section 2.2 and the
corresponding Payment Date Amount(s) in accordance with Section 2.3(a), and
(iii) the System Capacity of Existing Systems subject to the Sale Notice and the
remaining System Capacity of all Existing Systems not yet purchased hereunder
(for the avoidance of doubt, excluding the Existing Systems subject to that Sale
Notice). Buyer shall also deliver a Payment Date Amount Calculation Model to
Seller as an attachment to each Sale Notice.
(c)    On each Transfer Date, subject to the satisfaction (or waiver) of the
conditions precedent in Section 2.7, Buyer shall purchase the Existing Systems
set forth in the Sale Notice (such Existing Systems, the “Sale Systems”).
(d)    Buyer shall perform, or cause to be performed, all Shutdown and removal
activities in a timely manner such that all Existing Systems are removed from
each Facility within ten (10) Business Days following Commissioning of the last
New System purchased under the New System CapEx Agreement. Buyer shall use
commercially reasonable efforts to minimize the period during which any Existing
System has been Shutdown without a New System being Commissioned under the New
System CapEx Agreement. Buyer shall cause all decommissioning and removal
activities and Shutdown activities to be performed in a good and workmanlike
manner, and in accordance with Performance Standards, to the extent applicable
to such activities.

Section 2.2    Purchase Price. With respect to each Sale, the aggregate purchase
price for the Sale Systems (as applicable, the “Purchase Price”) shall be the
sum of the following:
(a)    A deposit in the amount of $[*], payable on the Agreement Date (the
“Agreement Date Deposit”); plus
(b)    A deposit in the amount of $[*], payable within three (3) Business Days
of the Agreement Date (the “First Subsequent Deposit”); plus



9
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




(c)    A deposit in the amount of $[*], payable on or prior to July 3, 2019 (the
“Second Subsequent Deposit”); plus
(d)    A deposit in the amount of $[*], payable on or prior to October 29, 2019
(the “Third Subsequent Deposit”); plus
(e)    The Current Buyout Amount multiplied by the Pro Rata Portion of the Sale
Systems, payable on the Payment Date.

Section 2.1    Payment of Purchase Price.
(a)    Buyer shall pay the portion of the Purchase Price set forth in Section
2.2(e) (each a “Payment Date Amount”) to Seller (or to Seller’s designee) for
each Sale System on the date specified in the applicable Sale Notice (the
“Payment Date”), which shall not be later than the Business Day immediately
prior to the Transfer Date.
(b)    If Seller has any objections to the Payment Date Amount or the Purchase
Price within 20 days following the delivery of a Sale Notice (whether or not
payment for such Sale Systems was made on the Payment Date and whether or not
the Transfer Date has occurred) Seller will deliver to Buyer a statement setting
forth its objections thereto (an “Objections Statement”), which statement will
identify in reasonable detail those items and amounts to which Seller objects
(the “Disputed Items”). After the delivery of an Objections Statement, a meeting
shall be held promptly between the Parties, attended by representatives of the
Parties with decision-making authority regarding the dispute, to attempt in good
faith to negotiate a resolution of the dispute and each Disputed Item. If the
Parties do not reach a final resolution within 20 days after the delivery of the
Objections Statement to Buyer, Seller and Buyer will submit any unresolved
Disputed Items to an independent national accounting, consulting or valuation
firm mutually agreeable to Buyer and Seller (the “Arbiter”). In the event the
Parties submit any unresolved Disputed Items to the Arbiter, each Party will
submit a Sale Notice which in the case of each Party may be a Sale Notice that,
with respect to the unresolved Disputed Items (but not, for the avoidance of
doubt, with respect to any other items), is different than (but not more
favorable to the submitting Party than) the Sale Notice initially submitted to
Seller or the Objections Statement delivered to Buyer, as applicable) together
with such supporting documentation as it deems appropriate, to the Arbiter
within 20 days after the date on which such unresolved Disputed Items were
submitted to the Arbiter for resolution, it being agreed that the Parties will
make their respective submission contemporaneously, and with a copy to the other
Party. Seller and Buyer will use their respective commercially reasonable
efforts to cause the Arbiter to resolve all Disputed Items submitted to it as
soon as practicable, but in any event within 30 days after the date on which the
Arbiter receives the Sale Notices prepared by Seller and Buyer. Seller and Buyer
will not engage in any ex parte communication with the Arbiter. The Arbiter will
resolve such dispute by choosing, in its entirety, the Sale Notice proposed by
either Seller or Buyer, and will make no other resolution of such dispute
(including by combining elements of the Sale Notices submitted by both Parties).
The Sale Notice selected by the Arbiter will be final, binding and
non-appealable by the Parties hereto. Each Party will



10
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




bear its own costs and expenses in connection with the resolution of such
dispute by the Arbiter. The costs and expenses of the Arbiter will be paid by
the party whose Sale Notice is not chosen by the Arbiter in its resolution of
the dispute.
(c)    To the extent that the resolution of the Payment Date Amount, as
determined through negotiation of the Parties or by an Arbiter is greater than
the Payment Date Amount that was actually paid to Seller on the applicable
Payment Date, then Buyer shall pay to Seller an amount equal to such difference
within five (5) Business Days of the determination thereof.

Section 2.2    Transfer of Title.
Title and all rights to each Sale System shall remain with Seller until the date
on which both (a) Buyer has paid Seller the portion of the Purchase Price set
forth in Section 2.2(e) for such Sale System, and (b) such Sale System has been
removed from its concrete pad (the “Transfer Date”). On the Transfer Date, legal
and beneficial title and all rights to the applicable Sale System(s) shall
automatically pass to Buyer. Seller shall, on the Transfer Date, deliver to
Buyer a Bill of Sale evidencing the transfer of title to the applicable Sale
System(s) to Buyer, but no delay or failure to deliver such Bill of Sale shall
affect the transfer of title of the applicable Sale System(s).

Section 2.3    Interim Period.
During the Interim Period, Buyer shall have a license (which is hereby granted
by Seller) to enter upon the Sites to engage in the Shutdown of the Sale Systems
listed in the applicable Sale Notice; provided that (a) Buyer may not commence
the Shutdown of any Existing System until following the payment of the Payment
Date Amount payable for such Existing System on the Payment Date, (b) risk of
loss shall pass from Seller to Buyer with respect to each Sale System on the
Payment Date, and (c) the foregoing shall not affect any of Seller (or Seller
Indemnitees’) rights in ARTICLE VIII with respect to Indemnifiable Losses (or
otherwise).

Section 2.4    Post Sale Effect.
If any express or implied warranties, indemnities, guaranties, remedies,
covenants and other rights which any subcontractor or supplier has made to
Seller with respect to any good, service, or other deliverable furnished under
this Agreement in respect of an Existing System (each a “Third Party Warranty”)
would provide any additional rights to Buyer beyond the warranties under ARTICLE
IV, then (i) such Third Party Warranty providing additional rights will be for
the benefit of and passed through to Buyer to the fullest extent possible, (ii)
Seller hereby transfers and assigns to Buyer, effective as of the applicable
Transfer Date, all of Seller’s right, title and interest under such Third Party
Warranty to exercise such additional rights, and (iii) Seller hereby appoints
Buyer as attorney-in-fact coupled with an interest to exercise and enforce all
such additional rights in the name of either Buyer or Seller. Nothing in this
Section 2.6 will limit Seller’s obligations to Buyer under ARTICLE IV or Buyer’s
obligations to Seller and Seller Indemnitees under Section 8.1.  

Section 2.5    Conditions Precedent.



11
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




(a)    Upon the satisfaction of the conditions set forth in Section 2.7(b) (as
may be waived by the applicable Party in its sole discretion) with respect to an
Existing System to be included in a Sale pursuant to Section 2.1, Seller shall
sell, assign, convey, transfer and deliver to Buyer, and Buyer shall purchase,
assume and acquire from Seller, all of Seller’s right, title and interest in and
to each applicable Existing System, effective as of the Transfer Date.
(b)    Conditions Precedent to the Transfer Date. Buyer’s obligation to
purchase, assume, and acquire an Existing System from Seller on the Transfer
Date and Seller’s obligation to sell, assign, convey, transfer and deliver to
Buyer all of Seller’s right, title and interest in such Existing System on the
Transfer Date shall be subject to Buyer’s and Seller’s satisfaction of the
following conditions precedent (as may be waived, in such Party’s sole
discretion, by (x) Buyer with respect to the conditions set forth in clauses
(i), (ii) (with respect to Seller), or (iii) (with respect to Seller), and (y)
Seller with respect to the conditions set forth in clauses (ii) (with respect to
Buyer), or (iii) (with respect to Buyer):
(i)    Buyer has made full payment of the Payment Date Amount owed to Seller for
such Existing System;
(ii)    the representations and warranties set forth in ARTICLE IV and ARTICLE V
hereof shall be true and correct in all material respects; and
(iii)    no Seller Default or Buyer Default hereunder shall exist and be
continuing.

ARTICLE III.    
RECORDS AND AUDITS

Section 3.1    Record-Keeping Documentation.
As promptly as practicable after a Transfer Date, Seller shall use its
commercially reasonable efforts to deliver all records to Buyer in Seller’s
possession and which Buyer otherwise does not have access to for each Existing
System being transferred pursuant to a Sale Notice.

ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES OF SELLER

Section 4.1    Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the Agreement Date and as of each Transfer Date as
follows:
(a)    Formation. Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease, and
operate its business as currently conducted.



12
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




(b)    Authority. Seller has full limited liability company power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Seller of this Agreement and
the consummation by Seller of the transactions contemplated hereby have been
duly and validly authorized by all necessary limited liability company action
required on the part of Seller, and this Agreement has been duly and validly
executed and delivered by Seller. This Agreement constitutes the legal, valid
and binding agreement of Seller, enforceable against Seller in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).
(c)    Consents and Approvals; No Violation. Neither the execution, delivery and
performance of this Agreement nor the consummation by Seller of the transactions
contemplated hereby will (i) conflict with or result in any breach of any
provision of the certificate of formation of Seller nor Seller’s limited
liability company agreement, (ii) conflict with, result in any violation or
breach of, constitute a default under, result in the creation of any Lien (other
than Permitted Liens) on Seller’s assets, or create any right of termination
under any material agreement or other instrument or obligation to which Seller
is a party that would individually or in the aggregate result in a Material
Adverse Effect on Seller or materially or adversely affect its ability to
perform its obligations hereunder or (iii) constitute violations of any law,
regulation, order, judgment or decree applicable to Seller, which violations,
individually or in the aggregate, would result in a Material Adverse Effect on
Seller or materially or adversely affect its ability to perform its obligations
hereunder.
(d)    Legal Proceedings. There are no pending or, to Seller’s Knowledge,
threatened claims, disputes, governmental investigations, suits, actions,
arbitrations, legal, administrative or other proceedings, domestic or foreign,
criminal or civil, at law or in equity, against Seller that challenge the
enforceability of this Agreement or the ability of Seller to consummate the
transactions contemplated hereby, in each case, that could reasonably be
expected to result in a Material Adverse Effect on Seller or materially or
adversely affect its ability to perform its obligations hereunder.
(e)    Title; Liens. As of each Transfer Date, with respect to any assets
comprising an Existing System, Seller has and will convey good and marketable
title to such assets to be sold to Buyer on such date, free and clear of all
Liens other than Permitted Liens.
(f)    AS-IS SALE. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS ARTICLE IV, THE SALE SYSTEMS ARE TRANSFERRED “AS IS, WHERE IS”, AND SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED, AS TO LIABILITIES, OPERATIONS OF THE SALE SYSTEMS, VALUE OR
QUALITY OF THE SALE SYSTEMS OR THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS
AND OTHER INCIDENTS OF THE SALE



13
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




SYSTEMS, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE SALE SYSTEMS, OR ANY PART THEREOF.

ARTICLE V.    
REPRESENTATIONS AND WARRANTIES OF BUYER

Section 5.1    Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the Agreement Date and as of each Transfer Date, as
follows.
(a)    Organization. Buyer is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, lease, and operate its business
as currently conducted. Buyer is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction that its
business, as currently being conducted, shall require it to be so qualified,
except where the failure to be so qualified would not have a Material Adverse
Effect on Buyer or its ability to perform its obligations hereunder.
(b)    Authority. Buyer has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery by Buyer of this Agreement and the consummation by
Buyer of the transactions contemplated hereby has been duly and validly
authorized by all necessary corporate action required on the part of Buyer and
this Agreement has been duly and validly executed and delivered by Buyer. This
Agreement constitutes the legal, valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at
law).
(c)    Consents and Approvals; No Violation. Neither the execution, delivery and
performance of this Agreement nor the consummation by Buyer of the transactions
contemplated hereby will (i) conflict with or result in any breach of any
provision of the certificate of incorporation or bylaws of Buyer, (ii) with or
without the giving of notice or lapse of time or both, conflict with, result in
any violation or breach of, constitute a default under, result in any right to
accelerate, result in the creation of any Lien on Buyer’s assets, or create any
right of termination under the conditions or provisions of any note, bond,
mortgage, indenture, material agreement or other instrument or obligation to
which Buyer is a party or by which it, or any material part of its assets may be
bound, in each case that would individually or in the aggregate result in a
Material Adverse Effect on Buyer or its ability to perform its obligations
hereunder or (iii) constitute violations of any law, regulation, order, judgment
or decree applicable to Buyer, which violations, individually or in the
aggregate, would result in a Material Adverse Effect on Buyer or its ability to
perform its obligations hereunder. Buyer shall perform all obligations hereunder
in accordance with all applicable Legal Requirements. Neither the execution,



14
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




delivery nor performance of this Agreement nor the consummation of the
transactions contemplated hereby will violate any Legal Requirements or Permits.
Buyer has all necessary Permits and Governmental Approvals to perform its
obligations hereunder, including taking title to the Existing Systems.
(d)    Legal Proceedings. There are no pending or, to Buyer’s Knowledge,
threatened claims, disputes, governmental investigations, suits, actions
(including non-judicial real or personal property foreclosure actions),
arbitrations, legal, administrative or other proceedings of any nature, domestic
or foreign, criminal or civil, at law or in equity, by or against Buyer that
challenge the enforceability of this Agreement or the ability of Buyer to
consummate the transactions contemplated hereby, in each case, that could
reasonably be expected to result in a Material Adverse Effect on Buyer or its
ability to perform its obligations hereunder.

ARTICLE VI.    
CONFIDENTIALITY

Section 6.1    Confidential Information. Subject to the other terms of this
ARTICLE VI each Party shall, and shall cause its Affiliates and its respective
stockholders, members, subsidiaries and Representatives to, hold confidential
the terms of this Agreement and all information it has obtained or obtains from
the other Party in connection with this Agreement concerning Seller and Buyer
and their respective assets, business, operations or prospects (the
“Confidential Information”), including all materials and information furnished
by Seller in performance of this Agreement, regardless of form conveyed or
whether financial or technical in nature, including any trade secrets and
proprietary know how and software whether such information bears a marking
indicating that they are proprietary or confidential or not; provided, however,
that Confidential Information shall not include (a) the fact that the Parties
have entered into this Agreement, (b) the nature of the transactions
contemplated by this Agreement, or (c) information that (i) is or becomes
generally available to the public other than as a result of any fault, act or
omission by a Party or any of its Representatives, (ii) is or becomes available
to a Party or any of its Representatives on a non-confidential basis from a
source other than the other Party or its Representatives, provided that such
source was not and is not bound by any contractual, legal or fiduciary
obligation of confidentiality with respect to such information or (iii) was or
is independently developed or conceived by a Party or its Representatives
without use of or reliance upon the Confidential Information of the other Party,
as evidenced by sufficient written record. Notwithstanding the foregoing,
clauses (b) and (c) in the preceding sentence shall not apply to Confidential
Information obtained by a Party as a result of any direct or indirect
relationship between the Parties relating to the Existing Systems, Site,
Facility or otherwise.

Section 6.2    Permitted Disclosures.
(a)    Legally Compelled Disclosure. Confidential Information may be disclosed
(i) as required or requested to be disclosed by a Party or any of its Affiliates
or their respective stockholders, members, subsidiaries or Representatives as a
result of any applicable Legal Requirement or rule or regulation of any stock
exchange, the Financial Industry Regulatory Authority, Inc. or other regulatory
authority or self-regulatory



15
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




authority having jurisdiction over such Party, or (ii) as required or requested
by the IRS, the Department of Justice or the Office of the Inspector General in
connection with an Existing System, cash grant, or tax credits relating thereto,
including in connection with a request for any private letter ruling, any
determination letter or any audit. If a Party becomes compelled by legal or
administrative process to disclose any Confidential Information, such Party
shall, to the extent permitted by Legal Requirements, provide the other Party
with prompt notice so that the other Party may seek a protective order or other
appropriate remedy or waive compliance with the non-disclosure provisions of
Section 6.1 and this Section 6.2 with respect to the information required to be
disclosed. If such protective order or other remedy is not obtained, or such
other Party waives compliance with the non-disclosure provisions of Section 6.1
and this Section 6.2 with respect to the information required to be disclosed,
the first Party shall furnish only that portion of such information that it is
advised by counsel is legally required to be furnished and shall exercise
reasonable efforts, at the expense of the Party whose Confidential Information
is being disclosed, to obtain reliable assurance that confidential treatment
will be accorded such information, including, in the case of disclosures to the
IRS described in clause (ii) above, to obtain reliable assurance that, to the
maximum extent permitted by applicable Legal Requirements, such information will
not be made available for public inspection pursuant to Section 6110 of the
Code.
(b)    Disclosure to Representatives. Notwithstanding the foregoing, and subject
always to the restrictions in Section 6.2(a), a Party may disclose Confidential
Information received by it to its and its Affiliates’ actual or potential
investors or financing parties and its and their employees, consultants, legal
counsel or agents who have a need to know such information; provided that such
Party informs each such Person who has access to the Confidential Information of
the confidential nature of such Confidential Information, the terms of this
Agreement, and that such terms apply to them. The Parties shall use commercially
reasonable efforts to ensure that each such Person complies with the terms of
this Agreement and that any Confidential Information received by such Person is
kept confidential.
(c)    Securities Filings. A Party may file this Agreement as an exhibit to any
relevant filing with the Securities Exchange Commission (or equivalent foreign
agency) in accordance with Legal Requirements only after complying with the
procedure set forth in this Section 6.2(c). In such event, the Party seeking
such disclosure shall prepare a draft confidential treatment request and
proposed redacted version of this Agreement to request confidential treatment
for this Agreement, and the other Party agrees to promptly (and in any event, no
less than fourteen (14) days after receipt of such confidential treatment
request and proposed redactions) give its input in a reasonable manner in order
to allow the Party seeking disclosure to file its request within the time lines
prescribed by Legal Requirements. The Party seeking such disclosure shall
exercise commercially reasonable efforts to obtain confidential treatment of the
Agreement from the Securities Exchange Commission (or equivalent foreign agency)
as represented by the redacted version reviewed by the other Party. Each Party
shall bear its own costs in connection with such efforts.



16
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




(d)    Other Permitted Disclosures. Nothing herein shall be construed as
prohibiting a Party hereunder from using such Confidential Information in
connection with (i) any claim against the other Party, (ii) any exercise by a
Party hereunder of any of its rights hereunder, (iii) a financing or proposed
financing by Seller or Buyer or their respective Affiliates, (iv) a disposition
or proposed disposition by any direct or indirect Affiliate of Seller of all or
a portion of such Person’s equity interests in Seller, (v) a disposition or
proposed disposition by Buyer of any Existing System, or (vi) any disclosure
required to be made pursuant to the Tariff, an Interconnection Agreement, a Gas
Supply Agreement, or a Site Lease, provided that, in the case of items (iii),
(iv) and (v), the potential financing party or purchaser has entered into a
confidentiality agreement with respect to Confidential Information on customary
terms used in confidentiality agreements in connection with corporate financings
or acquisitions before any such information may be disclosed and a copy of such
confidentiality agreement has been provided to the non-disclosing Party for
informational purposes, which copy of such confidentiality agreement may contain
redactions of confidential information relating to the potential financing
source or purchaser.

ARTICLE VII.    
EVENTS OF DEFAULT AND TERMINATION

Section 7.1    Seller Default.
The occurrence at any time of any of the following events shall constitute a
“Seller Default”:  
(a)    Failure to Perform Obligations. Unless due to a Force Majeure Event, the
failure of Seller to perform or cause to be performed any material obligation
required to be performed by Seller under this Agreement, or the failure of any
representation and warranty set forth herein to be true and correct as and when
made; provided, however, that if such failure by its nature can be cured, then
Seller shall have a period of thirty (30) days after receipt of written notice
of such failure to cure the same and a Seller Default shall not be deemed to
exist during such period; provided, further, that if Seller commences to cure
such failure during such period and is diligently and in good faith attempting
to effect such cure, said period shall be extended for sixty (60) additional
days. Notwithstanding the foregoing, no Seller Default shall be deemed to occur
pursuant to this Section 7.1(a) during any period during which Buyer remains the
managing member (directly or indirectly, including DSGH being the managing
member) of Seller.
(b)    Bankruptcy. If Seller is Bankrupt.

Section 7.2    Buyer Default.
The occurrence at any time of the following events with respect to Buyer shall
constitute a “Buyer Default”:
(a)    Failure to Pay. The failure of Buyer to pay any undisputed amounts owing
to Seller or Mehetia, if Seller directs Buyer to make payment directly to
Mehetia, on or



17
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




before the day on which such amounts are due and payable under the terms of this
Agreement and Buyer’s failure to cure each such failure within five (5) Business
Days after Buyer receives written notice of each such failure.
(b)    Failure to Perform Other Obligations. Unless due to a Force Majeure
Event, the failure of Buyer to perform or cause to be performed any material
obligation required to be performed by Buyer under this Agreement or the failure
of any representation and warranty set forth herein to be true and correct as
and when made; provided, however, that if such failure by its nature can be
cured, then Buyer shall have a period of thirty (30) days after receipt of
written notice of such failure to cure the same and a Buyer Default shall not be
deemed to exist during such period; provided, further, that if Buyer commences
to cure such failure during such period and is diligently and in good faith
attempting to effect such cure, said period shall be extended for sixty (60)
additional days.
(c)    Bankruptcy. If Buyer is Bankrupt.

Section 7.3    Buyer’s Remedies Upon Occurrence of a Seller Default. If a Seller
Default has occurred, Buyer may terminate this Agreement by written notice, and
assert all rights and remedies available to Buyer at law or in equity, subject
to the limitations of liability set forth in Section 8.3.

Section 7.4    Seller’s Remedies Upon Occurrence of a Buyer Default. If a Buyer
Default has occurred Seller may terminate this Agreement only with respect to
those Existing Systems as to which the Payment Date Amount has not yet been paid
to Seller, whether or not such Existing Systems are subject to a Sale Notice, by
written notice to Buyer and assert all rights and remedies available to Seller
at law or in equity, subject to the limitations of liability set forth in
Section 8.3.

Section 7.5    Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event that either Party breaches or threatens to
breach this Agreement. It is accordingly agreed that Buyer or Seller shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which either Party is entitled at law or in equity.

Section 7.6    Preservation of Rights. Termination of this Agreement shall not
affect any rights or obligations as between the Parties which may have accrued
prior to such termination or which expressly or by implication are intended to
survive termination whether resulting from the event giving rise to termination
or otherwise, including ARTICLE VI and ARTICLE VIII.

Section 7.7    Force Majeure. If either Party is rendered wholly or partially
unable to perform any of its obligations under this Agreement by reason of a
Force Majeure Event, that Party (the “Claiming Party”) will be excused from
whatever performance is affected by the Force Majeure Event to the extent so
affected; provided, however, that (a) the Claiming Party, within a reasonable
time after the occurrence of such Force Majeure Event gives the other Party
notice describing the particulars of the occurrence; (b) the suspension of
performance shall be of no greater scope and



18
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




of no longer duration than is reasonably required by the Force Majeure Event;
(c) no liability of either Party for an event that arose before the occurrence
of the Force Majeure Event shall be excused as a result of the Force Majeure
Event; (d) the Claiming Party shall exercise commercially reasonable efforts to
correct or cure the event or condition excusing performance and resume
performance of all its obligations; and (e) when the Claiming Party is able to
resume performance of its obligations under this Agreement, the Claiming Party
shall promptly give the other Party notice to that effect and shall promptly
resume performance.

ARTICLE VIII.    
INDEMNIFICATION

Section 8.1    General Indemnification of Seller by Buyer. Buyer shall
indemnify, defend and hold harmless Seller, its members, managers, officers,
directors, employees and agents (each, a “Seller Indemnitee”) from and against
any and all Indemnifiable Losses asserted against or suffered by any Seller
Indemnitee: (i) arising out of the ownership or operation of Existing Systems
prior to the Transfer Date to the extent of any payments or proceeds or benefits
received by Buyer under any Third Party Warranty with respect to any Existing
System; provided that (a) such payments, proceeds or benefits were received
after the Transfer Date for such Existing System, and (b) the facts, events or
circumstances in which the Third Party Warranty claim are based upon occurred,
at least in part, prior to the applicable Transfer Date; or (ii) arising out of
any Third Party Claim in connection with (a) the removal, Shutdown and/or
storage of the Existing Systems or re-installation of the Existing Systems to
the extent arising out of or in connection with the negligent, intentional,
willful or fraudulent acts or omissions of Buyer or its contractors,
subcontractors, agents or employees or others under Buyer’s control, or (b) the
ownership or operation of Existing Systems after the Transfer Date for such
Existing Systems; provided that Buyer shall have no obligation to indemnify a
Seller Indemnitee to the extent the Indemnifiable Losses arising from a Third
Party Claim are caused by or arise out of any act of gross negligence, fraud or
willful misconduct of any Seller Indemnitee or the breach by Seller of its
covenants, representations and warranties under this Agreement. Notwithstanding
anything to the contrary herein, and for the avoidance of doubt, Buyer’s
indemnification obligations under this Section 8.1 shall apply if the
Indemnifiable Losses incurred by Seller and/or other Seller Indemnitees were
those described in clauses (a) or (b) of the immediately preceding sentence, and
were caused by, or arose out of the conduct of any Person acting at the
direction of, or who is or was under the control of, Buyer, or any of its
subsidiaries or Affiliates, or any of their respective officers, directors,
employees, contractors, subcontractors or agents, even if such Person is or was
an employee, independent contractor, subcontractor or agent of Seller or
otherwise a Seller Indemnitee.

Section 8.2    General Indemnification of Buyer by Seller. Seller shall
indemnify, defend and hold harmless Buyer, its shareholders, officers,
directors, employees and agents (each, a “Buyer Indemnitee”) from and against
any and all Indemnifiable Losses asserted against or suffered by any Buyer
Indemnitee arising out of a Third Party Claim (other than a claim for a Buyer
Indemnitee’s breach of contract) to the extent arising out of or in connection
with the negligent, intentional, willful or fraudulent acts or omissions of
Seller or its subcontractors, agents or employees or others under Seller’s
control; provided that Seller shall have no obligation to indemnify a Buyer
Indemnitee to the extent the Indemnifiable Losses arising from a Third Party
Claim are caused by or arise out of



19
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




(i) any gross negligence, fraud or willful misconduct of any Buyer Indemnitee,
or the breach by Buyer or any Buyer Indemnitee of its covenants, representations
and warranties under this Agreement or (ii) any act or omission of (1) Buyer or
its subsidiaries or Affiliates, or any of their respective officers, directors,
employees, contractors, subcontractors or agents acting in its capacity as the
“Operator” under the A&R MOMA or the “Administrator” under the Administrative
Services Agreement or acting in its capacity as the “Managing Member” of Seller
pursuant to the DSGP Limited Liability Company Agreement (or any such actions or
omissions taken as “Operator” or “Administrator” or “Managing Member” prior to
the Agreement Date), or (2) any Person who was acting at the direction of, or
who is or was under the control of, Buyer, or any of its subsidiaries or
Affiliates, or any of their respective officers, directors, employees,
contractors, subcontractors, or agents, including any such Person who is or was
a Seller Indemnitee or otherwise hired by, engaged by, or contracted with,
Seller with respect to the Project, Facility or Existing Systems.

Section 8.3    Limitation of Liability.
(a)    Notwithstanding anything to the contrary in this Agreement, in no event
shall a Party be liable to the other Party for an amount in excess of the
Maximum Liability; provided, that the foregoing limitation shall not apply to
liability arising out of (A) the fraud, willful misconduct or gross negligence
of a Party or that Party’s employees, agents, contractors or subcontractors, (B)
disputes over any Payment Date Amount for any Existing System, (C) a Third Party
Claim, (D) a claim with respect to injury to or death of any individual, or (E)
a claim with respect to property damage to Existing Systems, New Systems or BOF.
For the purposes of this provision, Seller and its employees, agents,
contractors and subcontractors will be deemed to be employees, agents,
contractors or subcontractors of Buyer if any such Person was acting at the
direction of, or is or was under the control of, Buyer, or any of its
subsidiaries or Affiliates, or any of their respective officers, directors,
employees, contractors, subcontractors or agents; provided, for the avoidance of
doubt, no employee, agent, contractor or subcontractor of Buyer shall be deemed
to be an employee, agent, contractor or subcontractor of Seller.
(b)    Except for amounts due under a Third Party Claim in connection with
indemnification under this ARTICLE VIII, damages hereunder are limited to direct
damages, and in no event shall a Party be liable to the other Party, and the
Parties hereby waive claims, for indirect, punitive, special or consequential
damages or loss of profits in connection with direct actions between the
Parties.
(c)    Neither Party shall have any right to off-set any obligations or amounts
owed under this Agreement.

Section 8.4    Survival. The Parties’ respective rights and obligations under
this ARTICLE VIII, Section 2.3(b) and Section 2.3(c) shall survive any total or
partial termination of this Agreement.

ARTICLE IX.    
MISCELLANEOUS PROVISIONS



20
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------





Section 9.1    Amendment and Modification. This Agreement may be amended,
modified or supplemented only by written agreement of Buyer and Seller.

Section 9.2    Waiver of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but any such waiver of such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or previous failure to comply therewith.

Section 9.3    Notices. All notices, reports, certifications, or other
documentation, and other communications hereunder shall be in writing and shall
be deemed given when received if delivered personally or by facsimile
transmission with completed transmission acknowledgment or by electronic mail,
or when delivered if mailed by overnight delivery via a nationally recognized
courier or registered or certified first class mail (return receipt requested),
postage prepaid, to the recipient Party at its below address (or at such other
address or facsimile number for a Party as shall be specified by like notice;
provided, however, that notices of a change of address shall be effective only
upon receipt thereof and that any notice provided by electronic mail will be
followed promptly by another form of notice consistent with this Section 9.3 and
will be effective when such follow-up notice is deemed effective):
To Seller:
Diamond State Generation Partners, LLC
c/o Southern Power Company
30 Ivan Allen Jr. Blvd., NW
Bin SC 1108
Atlanta, GA 30308
Attention: General Counsel, [*]
Email: [*]


and to:


Diamond State Generation Partners, LLC
c/o Southern Power Company
30 Ivan Allen Jr. Blvd., NW
Bin SC 1108
Atlanta, GA 30308
Attention: Corporate Secretary, [*]
Email: [*]


and to:


Bloom Energy Corporation



21
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




4353 N. 1st Street
San Jose, CA 95134
Attention: General Counsel


and to:


Mehetia Inc.
Eleven Madison Avenue
New York, NY 10010
Attention: [*] and [*]
Email: [*] and [*]
Facsimile: [*]


With copies to (which copies shall not constitute notice):
Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attention: [*]
Email: [*]


and to:


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
Attention: General Counsel – Americas


and to:


McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173
Attention: [*] and [*]
Email: [*][*]


To Buyer:
Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attention: Scott Reynolds
Email: sreynolds@bloomenergy.com


and to:





22
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attention: General Counsel



Section 9.4    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Party; provided, however, (a) the right to receive payment of the
Purchase Price hereunder may be assigned to Mehetia without the prior written
consent of Buyer, and (b) Buyer shall be entitled to subcontract any of its
obligations under this Agreement or to assign its obligations under this
Agreement, in each case to an Affiliate under common ownership with Buyer
without consent, provided further that (i) such assignment or subcontracting
shall not excuse Buyer from the obligation to competently perform any
subcontracted or assigned obligations or any of its other obligations under this
Agreement and (ii) nothing in this Agreement shall be deemed to require the
consent of any Party with respect to any change in control, merger or sale of
all or substantially all of the assets of Southern Power Company or Buyer. Any
purported assignment or delegation in violation of this Section shall be null
and void.



Section 9.5    Dispute Resolution; Service of Process.
(a)    In the event a dispute, controversy or claim arises hereunder, including
any claim whether in contract, tort (including negligence), strict product
liability or otherwise, the aggrieved Party will promptly provide written
notification of the dispute to the other Party after such dispute arises.
Thereafter, a meeting shall be held promptly between the Parties, attended by
representatives of the Parties with decision-making authority regarding the
dispute, to attempt in good faith to negotiate a resolution of the dispute. If
the Parties are not successful in resolving a dispute within twenty-one (21)
days of such meeting, then, subject to the limitations on remedies set forth in
Section 7.3 and Section 7.4 and ARTICLE VIII, either Party may pursue whatever
rights it has available under this Agreement, at law or in equity in accordance
with Section 9.6 herein. Notwithstanding the foregoing, this Section 9.5 shall
not apply to disputes regarding any Payment Date Amount or the Purchase Price
pursuant to Section 2.3(b) and Section 2.3(c).
(b)    In the event of any dispute arising out of or relating to this Agreement,
each Party hereby consents to service of process made to the addressees set
forth in Section 9.3 herein either by overnight delivery by a nationally
recognized courier or by certified first class mail, return receipt requested,
and hereby acknowledges that service by such means shall constitute valid and
lawful service of process against the Party being served.

Section 9.6    Governing Law, Jurisdiction, Venue. THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW OR OTHER PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION (OTHER
THAN SECTION 5-1401 OF THE NEW YORK



23
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------




GENERAL OBLIGATIONS LAW). THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH RESPECT TO ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO ANY SUCH DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

Section 9.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile, portable document format (.PDF) or other electronic means (including
services such as DocuSign) will be considered original signatures.

Section 9.8    Interpretation. The article, section and schedule headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement.

Section 9.9    Entire Agreement. This Agreement and the exhibits, schedules,
documents, certificates and instruments referred to herein, embody the entire
agreement and understanding of the Parties in respect of the transactions
contemplated by this Agreement. Each Party acknowledges that, in agreeing to
enter into this Agreement, it has not relied on any representation, warranty,
collateral contract or other assurance (except those repeated in this Agreement
and any other agreement entered into on the date of this Agreement between the
Parties) made by or on behalf of any other Party at any time before the
signature of this Agreement.

Section 9.10    Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between Buyer and Seller, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and Buyer and Seller hereby waive the application in connection with the
interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement shall be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.

Section 9.11    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.

Section 9.12    Further Assurances. Each Party agrees to execute and deliver
such reasonable additional documents and instruments and to perform such
reasonable additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions, and conditions of this
Agreement and the transactions contemplated by this Agreement.



24
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------





Section 9.13    Time of Essence. Time is of the essence with respect to all
matters contained in this Agreement.

Section 9.14    No Rights in Third Parties. Except as otherwise specified
herein, (a) nothing in this Agreement nor any action taken hereunder shall be
construed to create any duty, liability or standard of care to any Person that
is not a Party, (b) no Person that is not a Party shall have any rights or
interest, direct or indirect, in this Agreement and (c) this Agreement is
intended solely for the benefit of the Parties, and the Parties expressly
disclaim any intent to create any rights in any third party as a third-party
beneficiary to this Agreement.

Section 9.15    Transfer Taxes.
Buyer shall be responsible for the payment of all transfer, documentary, sales,
use, stamp, registration, value added and other such taxes and fees (including
any penalties and interest) incurred in connection with this Agreement or the
transactions contemplated hereby. Buyer shall indemnify Seller and any Seller
Indemnitee for any liability relating to any such transfer, documentary, sales,
use, stamp, registration, value added and other such taxes and fees (including
any penalties and interest).
[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, Buyer and Seller have caused this Repurchase Agreement to be
signed by their respective duly authorized officers as of the Agreement Date.


SELLER:
BUYER:
DIAMOND STATE GENERATION PARTNERS, LLC 
a Delaware limited liability company
By: Diamond State Generation Holdings, LLC
Its: Manager
BLOOM ENERGY CORPORATION 
a Delaware corporation




 
By: /s/ Tim Gray
By: /s/ Deon Boles
Name: Tim Gray
Name: Deon Boles
Title: Vice President
Title: Corporate Controller








25
DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------







EXHIBIT A




Form of Bill of Sale


BILL OF SALE


This BILL OF SALE, dated as of __________ __, 2019 is made by DIAMOND STATE
GENERATION PARTNERS, LLC (“Seller”) to BLOOM ENERGY CORPORATION (“Buyer”), and
is delivered pursuant to the Repurchase Agreement, dated as of June 14, 2019
(the “Agreement”), between Seller and Buyer, in connection with the transfer of
the assets described on Attachment A attached hereto (the “Purchased Systems”).
Seller hereby assigns, conveys, sells, delivers, sets over and transfers to
Buyer, for the consideration, and on the terms and conditions, set forth in the
Agreement, all of Seller’s rights, title and interest in, under and to the
Purchased Systems, and Buyer hereby accepts such assignment, and agrees, in
accordance with the Agreement, to assume all liabilities and obligations with
respect thereto.
This Bill of Sale shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
This Bill of Sale shall be governed by, and construed in accordance with, the
laws of the State of New York.
[Signature Page Follows]




DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
signed by their respective duly authorized officers as of the date first written
above.
SELLER:
DIAMOND STATE GENERATION PARTNERS, LLC


By: __________________________
Name:
Title:     


BUYER:
BLOOM ENERGY CORPORATION


By: __________________________
Name:     
Title:     




DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------





Attachment A to Bill of Sale


Purchased Systems
Serial No.
Facility
System Capacity (kW-AC)
 
[Red Lion] / [Brookside]
 









DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------






EXHIBIT B




Repurchase Schedule
Date
Aggregate System Capacity Repurchased (kW)
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]





































DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------















EXHIBIT C


Form of Sale Notice


SALE NOTICE


This SALE NOTICE, dated as of __________ __, 201_ is made by BLOOM ENERGY
CORPORATION (“Buyer”) to DIAMOND STATE GENERATION PARTNERS, LLC (“Seller”), and
is delivered pursuant to the Repurchase Agreement, dated as of June 14, 2019
(the “Agreement”), between Seller and Buyer.
Buyer hereby notifies Seller of Buyer’s intent to purchase [__] Existing Systems
with an aggregate System Capacity equal to [____]kW. The Serial No., Facility
and individual System Capacity for each such Existing System is set forth on
Attachment A attached hereto.
The aggregate Payment Date Amount to be paid for such Existing Systems equals
$[__________]. Buyer’s calculation of the Payment Date Amount for such Existing
Systems is set forth in the Payment Date Amount Calculation Model which is
attached hereto as Attachment B.
The Payment Date for such Existing Systems shall occur on [______], 2019.
The Transfer Date for such Existing Systems is expected to occur on or about
[_____, 2019].
Following the Transfer Date of the Existing Systems subject to this Sale Notice,
the aggregate System Capacity of the remaining Existing Systems that are subject
to the Repurchase Agreement is equal to [______]kW.


[Signature Page Follows]




DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Sale Notice to be signed by
its duly authorized officers as of the date first written above.
BUYER:
BLOOM ENERGY CORPORATION


By: __________________________
Name:     
Title:








DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------






Attachment A to Sale Notice
Serial No.
Facility
System Capacity (kW-AC)
 
[Red Lion] / [Brookside]
 









DM_US 157179328-13.085887.0029

--------------------------------------------------------------------------------






Attachment B to Sale Notice
Payment Date Amount Calculation Model
See Attached








DM_US 157179328-13.085887.0029